UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4449


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL PAUL GALLIMORE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cr-00116-NCT-1)


Submitted:   October 21, 2010             Decided:   November 12, 2010


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles H. Harp, II, CHARLES H. HARP, II, P.C., Lexington, North
Carolina, for Appellant.    Graham Tod Green, Assistant United
States Attorney, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael       Gallimore     pled        guilty    to     conspiracy     to

distribute     500    grams   or    more       of   cocaine       hydrochloride,    in

violation of 21 U.S.C. §§ 846 and 841(b)(1)(B) (2006).                              The

district court sentenced Gallimore to 169 months’ imprisonment.

Gallimore timely appealed.

            Gallimore’s attorney has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), questioning the

reasonableness       of    Gallimore’s         sentence.           Counsel    states,

however, that he has found no meritorious grounds for appeal.

Gallimore     received     notice     of   his      right    to    file   a   pro   se

supplemental brief, but did not file one.                     Because we find no

meritorious grounds for appeal, we affirm.

            Here, counsel does not assert that the district court

erred in determining the applicable Guidelines range, and our

review of the record reveals no error.                  Gallimore was sentenced

to a term of imprisonment that fell within the middle of his

Guidelines range, and we conclude this sentence is reasonable.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                        This court

requires that counsel inform Gallimore, in writing, of the right

to petition the Supreme Court of the United States for further

review.      If Gallimore requests that a petition be filed, but

                                           2
counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this   court   for    leave   to   withdraw   from

representation.      Counsel’s motion must state that a copy thereof

was served on Gallimore.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented     in   the    materials

before    the    court   and   argument      would   not   aid    the   decisional

process.

                                                                          AFFIRMED




                                         3